280 F.2d 427
STEPHENS COMPANY, Inc., and Thomas P. Florida, Appellants,v.UNITED STATES of America and Beverly J. Lambert, Jr., Receiver.
No. 16536.
United States Court of Appeals Eighth Circuit.
June 29, 1960.

Appeal from the United States District Court for the Eastern District of Arkansas.
E. L. McHaney, Jr., Little Rock, Ark., for appellant.
Wayne Owen, Little Rock, Ark., for appellee receiver.
Osro Cobb, Little Rock, Ark., for appellee.
PER CURIAM.


1
Appeal dismissed for want of final or appealable order.